Citation Nr: 1137780	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  10-14 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), a depressive disorder not otherwise specified, and a generalized anxiety disorder.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Donna D. Ebaugh




INTRODUCTION

The Veteran served on active duty from October 1950 to May 1953, and from August 1953 to May 1956, and from June 1956 to April 1960.  He is a recipient of the Combat Infantry Badge and the Purple Heart Medal. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the RO in San Juan, the Commonwealth of Puerto Rico.

The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has redefined the Veteran's psychiatric appeal, as is listed on the title page of this decision.  In doing so, recognition is given to the fact that the Veteran initially filed claims for insomnia, nerve symptoms and an anxiety disorder, that a November 2007 rating decision denied service connection for a depressive disorder not otherwise specified, with anxiety features, and that the Veteran's notice of disagreement was limited to his claim for service connection for PTSD.  However, in light of the Court's subsequent determination that a claim for PTSD encompasses claims for all psychiatric disorders, the Board finds that his NOD encompassed all acquired psychiatric disorders.  Indeed, his intent has been clearly expressed throughout multiple statements in support of his claim, that he believes he has psychiatric symptoms due to service.  Finally, and most importantly, the broadening of the claim does not prejudice the Veteran.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

Generally, service connection for PTSD requires: (1) medical evidence diagnosing the condition, (2) credible supporting evidence that the claimed, in-service stressor actually occurred, and (3) a link, established by medical evidence, between current symptomatology and the claimed, in-service stressor.  38 C.F.R.   § 3.159(c) (2011).

There is no dispute that the Veteran endured combat in service.  Such is borne out by the fact that he is a recipient of the Purple Heart as well as the Combat Infantry Badge.  No additional evidence/verification of the Veteran's stressor is required.

However, there is some question as to whether or not he suffers from PTSD.  The evidence favoring the Veteran's claim consists of a March 2007 letter from a private physician, Dr. C., indicated that he had treated the Veteran since 1991, for symptoms including reliving the war in Korea which caused the Veteran too much anxiety.  Dr. C. diagnosed retarded PTSD but did not provide a basis for that opinion.  Such limits the probative value of the opinion.  Similarly, in a report dated in March 2009, Dr. V. merely listed a diagnosis of PTSD and criteria for establishing such a diagnosis.  There was no application of the facts to the diagnostic criteria.

However, following VA psychiatric examinations conducted in June 2007 and July 2010, two VA psychiatrists concluded that the Veteran's symptoms did not meet the criteria for a diagnosis of PTSD.  The report of the July 2010 examination provided a detailed discussion and rationale as to why the Veteran did not fulfill the symptom criteria to support a PTSD diagnosis.  Notably, while the Veteran met the stressor criteria as well as a persistent re-experiencing of the traumatic event, several of the other symptom criteria (avoidance, hyper arousal, and impairment of social and occupational functioning) were not shown.  The Board finds the July 2010 examination to be highly persuasive.  However, in diagnosing the Veteran as having a depressive disorder not otherwise specified, the examiner failed to address whether the depressive disorder was related to service.  

The Court has held that where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).

Here, as referenced above, the Court in Clemons held that, when a claimant identifies PTSD without more, it cannot be considered a claim limited only to that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court found that such an appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, whatever it is, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Based on the foregoing, the Board finds that further clarification is needed regarding a relationship between any other acquired psychiatric disorder and service.  Clarification should be sought from the July 2010 VA examiners regarding any relationship between the Axis I diagnoses provided and service.  

The Veteran should be advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Seek clarification from the July 2010 VA examiner regarding the nature and etiology of any acquired psychiatric disorder, other than PTSD, including a depressive disorder not otherwise specified, and a generalized anxiety disorder.  If the July 2010 VA examiner is not available, arrange for the Veteran to undergo the appropriate VA examination to determine the nature and etiology of his acquired psychiatric disorder, to include PTSD, a depressive disorder not otherwise specified, and a generalized anxiety disorder.  The claims file including a copy of this remand must be made available to, and be reviewed by, the examiner.  

The examiner should then be asked to provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's acquired psychiatric disorder, other than PTSD, including a depressive disorder not otherwise specified, and a generalized anxiety disorder, had its onset in service or is otherwise etiologically related to service.  

The examiner should provide a full rationale with respect to any stated medical opinions.  The examiner is also advised that the Veteran is competent to report his experiences in service, and that the Veteran's reports must be considered.

2.  Then, the RO should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO should issue an SSOC and afford the Veteran and his representative an appropriate opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

